Citation Nr: 1602663	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  14-21 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES
 
1.  Entitlement to service connection for an eye disability, to include corneal abrasions and decreased vision.
 
2.  Entitlement to an initial rating in excess of 30 percent for migraine headaches from January 4, 2012 to September 13, 2012.
 
3.  Entitlement to a rating in excess of 50 percent for migraine headaches from September 14, 2012.
 
 
ATTORNEY FOR THE BOARD
 
Ryan Frank, Associate Counsel
 
 

INTRODUCTION
 
The Veteran served on active duty for training from June 2000 to August 2000, and on active duty from May 2001 to September 2001.  He also performed additional periods of service in the National Guard.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Togus, Maine Department of Veterans Affairs (VA) Regional Office (RO).
 
This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  
 
The issues of entitlement to increased ratings for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDING OF FACT
 
The preponderance of the evidence is against finding that the Veteran has an eye disability, to include corneal abrasions and decreased vision, due to a disease or injury in service.
 
 
CONCLUSION OF LAW
 
An eye disability, to include corneal abrasions and decreased vision, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303 (2015).  
 
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated January 2012 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  
 
VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested.
 
The Board has reviewed all of the evidence in the appellant's claims file, including his written contentions, service treatment and personnel records, VA treatment records, private treatment records, and the VA examination report.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
 
Relevant Laws and Regulations
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131.  
 
Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of entitlement to service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
 
A necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
 
In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(b). VA is to resolve any reasonable doubt in the Veteran's favor. 38 C.F.R. § 3.102.  
 
Analysis
 
The Veteran asserts that he suffers from decreased vision and a left eye scar on as a result of an injury during active duty service.  
 
The service treatment records do show that the appellant was "near sighted," and that he was treated for a refractive error.  As a matter of law congenital or developmental defects, such as a refractive error of the eye, are not diseases or injuries within the meaning of applicable law and regulations for VA compensation purposes.  38 C.F.R. § 3.303(c) (2015).  A defect is a structural or inherent abnormality or condition that is more or less stationary in nature.  VAOPGCPREC 82- 90.  However, service connection may be granted for congenital and/or developmental conditions if subject to superimposed disease or injury during military service.  Id.  

The Veteran's service treatment records note that because the appellant never received glasses during basic training, he wore contact lenses designed for two weeks of use for eight weeks.  Medical providers in September 2000 diagnosed the Veteran with swelling and corneal edema  causing decreased vision, left greater than the right.  Providers noted that the Veteran's injuries "will heal," albeit with a different prescription.  
 
During an October 2000 treatment appointment, the Veteran reported that his eyes were feeling better and his vision was better.  Providers cleared him to start wearing contact lenses again.
 
During a September 2005 retention examination, the Veteran reported that he had undergone laser-assisted in situ keratomileusis (LASIK) in March 2001 without complications.  
 
The record contains no further mention of treatment for any eye disorder.
 
In September 2012, the Veteran was afforded a VA eye examination.  The examiner deemed the Veteran's vision to be normal.  The examiner noted a "very faint, longitudinal, anterior stromal scar" on the Veteran's left eye but opined that it was outside of the field of vision, that it thus caused no visual impairment, that the appellant's vision was 20/20 pinhole, and that it "(did) not have the appearance of scars left after contact lens overwear."  For these reasons, the examiner opined that there was no evidence that any service connected event contributed to any current eye disability.
 
The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a layperson not shown to possess any pertinent medical training or expertise, the appellant is not competent to diagnose himself with eye disorders or render an opinion on their etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, the Veteran's opinion that he currently has corneal abrasions and decreased vision as a result of an injury during service is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions.
 
Because the only medical opinion of record is unfavorable to the Veteran's claim and as that opinion is based on a thorough and persuasive rationale, the preponderance of the most probative evidence weighs against the claim. As such, the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application and the claim must be denied. 
 
  
ORDER
 
Entitlement to service connection for an eye disability, to include corneal abrasions and decreased vision, is denied.
 
 
REMAND
 
If a Veteran disagrees with a decision he must file a notice of disagreement within one year of being notified of the adverse rating decision.  38 C.F.R. § 20.302 (2015).  In an April 2012 rating decision, the RO granted entitlement to service connection for migraine headaches and assigned a disability rating of 30 percent, effective January 4, 2012.  In a September 2012 statement, which the appellant called a "reconsideration letter," the claimant disputed the disability rating for migraine headaches.  The RO treated the September 2012 statement as a new claim for an increased rating and denied the claim again in a March 2013 rating decision.  In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated May 2013, the Veteran disputed this rating decision.  The RO deemed this a notice of disagreement.
 
Current Federal regulations require a notice of disagreement to be on the proper form.  79 Fed. Reg. 57660, 57697 (Sep. 25, 2014) (to be codified at 38 C.F.R. § 19.24).  The version of the pertinent regulation in effect in 2012 and 2013, however, required only a "written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result."  See, e.g., 38 C.F.R. § 20.201 (2014).  

By that definition, both the September 2012 and May 2013 statements, submitted within one year of the April 2012 and March 2013 rating decisions, constituted valid notices of disagreement.  Because the RO did not issue the appellant a statement of the case on the issues of entitlement to increased staged ratings for migraine headaches, a remand is necessary to address that deficiency.  Manlincon v. West, 12 Vet. App. 238 (1999).
 
Accordingly, the case is REMANDED for the following action:
 
The AOJ must issue a statement of the case addressing the claims of entitlement to increased staged ratings for migraine headaches.  The Veteran is hereby notified that, following the receipt of the statement of the case concerning these issues, he must file a timely substantive appeal if he desires appellate review by the Board.  If, and only if, the Veteran files a timely substantive appeal, the AOJ should return these issues to the Board for appellate review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


